Title: Anonymous to Thomas Jefferson, [15 November 1809]
From: Anonymous
To: Jefferson, Thomas


          
            15 Nov. 1809 
            The nature & importance of the Object of this Prospectus is the only apology I can offer, for an intrusion, that may appear novel & singular. The Preamble as published in the Boston papers, is added, & may give some explanation for me, unnecessary to repeat here—but only add, that this is a proposal for a publication, in which I shall never have any other concern, than as a subscriber, & zealous well wisher, (if it should ever appear,) & will do all in my power to support it, and look for my reward, in the pleasing reflection, of at least good intentions & earnest desires, to do some public service, as far as my poor ability & small sphere give me opportunity. If this humble effort should have a tendency, tho’ in the smallest degree to bring forward & hasten a Virginia Garden, I Shall have an abundant reward.
            If you should think it worthy a republication in Virginia, I beg it may have such pruning & improvement, as you may think proper, by any addition, omision, or alteration. It is implicitly submited to your disposal. As I abhor flattery, I will not here detain you to tell how much I admire your maxims of policy, espescially in what relates to Peace, War, Commerce, the Indian tribes &c—& the undiminished confidence I have always had in your administration & still hope for in its effects, I hope the object & plan of this Prospectus, will be found in full accordance with your System, and as such it is offered, as a hearty testimonial of the sincere & grateful respect, I feel for you
            The Author of the Prospectus
          
          
            A word on Louisiana.
            It may perhaps be asked, why a Territory of such extent and importance as Louisiana, should be left out of any project of  description, that has, or pretends to have, a public & National Object in view. This enquiry would deserve a respectful answer, and I do not consider it sufficient to say, that so extensive a range was not contemplated. The subject is too copious, & would open too wide a field of argument, to give even in the most summary way the numerous reasons. In a few lines then, I can only briefly say, for myself, that I have from the first to the present day, been an ardent admirer of the whole business, concerning the acquisition of Louisiana, & as far as my narrow ability & means would go, in its defence—and if no more benefit should come from it, than we have yet received, that would  always abundantly justify it, & the authors & Agents of it forever deserve the gratitude of the Nation, for the good it has already produced.
            But I look forward for much more. I think we have as yet received only the first fruits, & that by good management, many harvests of good things are yet to be reaped. This however cannot be, if it should be suffered to be within the grasp of the insatiable avarice of Land Jobbers & Speculators, who would under a variety of new forms & plausible pretences, renew their “Land Banks,” Missisippi, & Yazoo Scheme’s, & “South Sea bubbles”—equal to the evils of Pandora’s box
            But let it suffice for the present to say—Upon the excellent principles & motives which procured Louisiana, let the same excellent pacific policy, now govern & dispose us, to alienate all that we acquired, in exchange for all the remaining British Provinces on the Continent—but excluding Newfoundland, because of its distance, and we have more than enough & do better without it. I am opposed to and it would require Ships & an army to defend it. I am opposed to a Navy in any form or degree, or for any cause, for none has yet appeared, unless it should be in such a case as the possession of Nfoundland.
            As I always said, & am still of the opinion, it would require a Volume to do justice to detail all the reasons & display all the advantages and policy of the acquisition of Louisiana, in short to do justice to the subject—so now for the same reasons equally strong, it might require an equal volume to do justice to the subject of the exchange, on the same principles, motives, & the benefits it would procure for us, & the great and permanent good it would secure to Posterity. I always heartily wished for such a Volume, in the former case & there is now the additional reason for it, that the reasoning arguments, in support of the negociation for Louisiana, would apply with equal force for the exchange
            I have only to lament that I want both the ability & health necessary to write such a book, as I am persuaded a man of moderate ability & sufficient reading & information, would make it all plain
            These crude thots so clumsily put together, should be copied over & made more fit for your attention, if haste & indisposition would permit—but it would be indecorus to take up any more of your time in apology—Please to accept my respects, and wishes for your Health
          
        